UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7110



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES CLAUDE BAILEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CR-00-21)


Submitted:   August 25, 2005             Decided:   September 2, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Claude Bailey, Appellant Pro Se.       Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James Claude Bailey seeks to appeal the district court’s

order dismissing his motion for resentencing, which the district

court construed as a successive 28 U.S.C. § 2255 (2000) motion, and

dismissed for lack of jurisdiction.                The order is not appealable

unless    a    circuit    justice   or     judge    issues    a     certificate    of

appealability.       28    U.S.C.    §    2253(c)(1)      (2000);    see   Jones   v.

Braxton, 392 F.3d 683, 684 (4th Cir. 2004).                       A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims    is    debatable       and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Bailey has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.       To the extent that Bailey seeks authorization in his

informal brief to file a successive § 2255 motion, we deny such

authorization.      We dispense with oral argument because the facts




                                         - 2 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -